DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 03/15/2022.  Claims 1 and 11 have been amended and claims 5 and 15 have been canceled. Claims 1-4, 6-14, and 16-20 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 11 recite – displaying on a display, utilizing a display module, a user selectable option for reusing one or more reusable items and a user selectable option for borrowing one or more reusable items. A recyclable item can be borrowed and also reused (e.g. grocery bags). Examiner, using BRI, interprets “reusing” as the broad act of using a recyclable item again and interprets “borrowing” as the specific act of purchasing a recyclable item to be used again (i.e. reused). Examiner recommends the Applicant to amend the claims to clarify differences between “borrowing” a reusable item and “reusing” a reusable item.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-4, 6-14, and 16-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 11 recite a system and method for tracking reusable and recyclable items by checking out a borrowed item for a user. Under Step 2A, Prong I, claims 1 and 11 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Tracking reusable and recyclable items by checking out a borrowed item for a user is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include displaying on a display a user selectable option for reusing one or more reusable items and a user selectable option for borrowing one or more reusable items; upon user selection of the option for reusing one or more reusable items, displaying on the display one or more impacts resulting from the one or more user selections; scanning the one or more reusable items borrowed by the user; and upon user selection of the option to borrowing one or more reusable items, display instructions for checking-out a borrowed item, notifying a user that the borrowed item is successfully checked out, and displaying one or more impacts resulting from the one or more borrowed reusable items. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1 and 11 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 11 have recited the following additional elements: Mobile wireless communication device, CPU, Memory, Display Module, and Scanning Module. These additional elements recited in claims 1 and 11 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. mobile wireless communication device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 11 recite – scanning, utilizing a scanning module, the one or more reusable items borrowed by the user. Merely scanning items is seen as a well-known method for electronically scanning/extracting data or electronic recordkeeping which the courts have noted are well-understood, routine, and conventional functions (See Content Extraction and Alice Corp.). The claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, pages 9-10, for implementing the mobile wireless communication device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-4, 6-10 and 12-14, 16-20 further recite the system and method of claims 1 and 11, respectively. Dependent claims 2-4, 6-10, 12-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 11. For example, claims 2-4, 6-10, 12-14, and 16-20 further describe the limitations for tracking reusable and recyclable items by checking out a borrowed item for a user – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-4, 6-10, 12-14, and 16-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0066156 to Pryor in view of U.S. Patent 8,561,830 to Hallberg.

Claims 1-4, 6-10 and 11-14, 16-20 are system and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Pryor teaches:
A system for tracking reusable and recyclable items, the system embodied in a mobile wireless communication device having a central processing unit, a memory, and a display, comprising (Pryor: ¶¶ [0031] [0047]): 
a display module adapted to: display a user selectable option for reusing one or more reusable items and a user selectable option for borrowing one or more reusable items (i.e. customer are able to purchase reusable item via display kiosk) (Pryor: ¶ [0036] “FIG. 3 is a flowchart diagram illustrating the operation of the product cycle process 100. The product cycle 100 may involve a cycle of purchase, use, return/keep, and may utilize an inventory system for tracking the bags 2 in a database or other transaction systems. Bags are supplied to participants 3. A customer may purchase a bag with the option to keep the bag or return the bag for a partial refund, as shown at steps 4, 5.” Furthermore, as cited in ¶ [0012] “In features of this aspect, the purchase system includes a store checkout stand, a store scanner, and at least one of a cash register, a store customer service counter, and/or a kiosk located near the entrance/exit of the store; the return system includes the store customer service counter, cash register, and/or kiosk; and the kiosk includes a display screen, a scanner/RFID reader, a credit card reader, a bag dispenser, a return chute, and a voucher/refund dispenser.”); and
upon user selection of the option to borrowing one or more reusable items, display instructions for checking-out a borrowed item (i.e. upon customer selecting to check out reusable item, display instructions for checking out reusable item) (Pryor: ¶ [0050] “The customer may purchase the bag 10, and then have the option of keeping the bag for the purchase price 12, or returning the bag to participating locations for a refund of a portion of the purchase price 5. Purchasing options for the bag may include traditional cash transactions, voucher transactions, mobile phone or mobile device transaction, contactless smart card transactions, membership card transactions, and the like.”); and
a scanning module for scanning the one or more reusable items borrowed by the user (Pryor: ¶ [0046] “The kiosk dispenses a bag (with barcode or RFID) 26. The customer uses the bag 4, 11, and either customer keeps the bag 12, 13, or the customer returns the bag to a kiosk 22, 28. The customer scans the barcode/RFID on bag 16, 21, 27 utilizing a barcode/RFID reader on the kiosk. The customer deposits bag into a steel tamper resistant deposit box (kiosk) 28 and receives a partial refund via credit applied to credit card account 19, 24, 30.”);
wherein, after the one or more reusable items have been scanned, the display is further adapted to notify the user that the reusable items borrowed by the user are successfully checked out, […] (i.e. upon customer selecting to check out reusable item, notify that item has been purchased and the display/provide customer with partial refund) (Pryor: ¶ [0050] “The customer may purchase the bag 10, and then have the option of keeping the bag for the purchase price 12, or returning the bag to participating locations for a refund of a portion of the purchase price 5. Purchasing options for the bag may include traditional cash transactions, voucher transactions, mobile phone or mobile device transaction, contactless smart card transactions, membership card transactions, and the like.”). 
Pryor does not explicitly disclose upon user selection of the option for reusing one or more reusable items, display one or more impacts which would result from the one or more user selections and display calculated impacts resulting from reuse of the borrowed reusable items.
However, Hallberg further discloses upon user selection of the option for reusing one or more reusable items, display one or more impacts which would result from the one or more user selections (i.e. display environmental impacts resulting in user selecting to purchase reusable item) (Hallberg: Col. 6 Lines 40-51 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases.”); and 
display calculated impacts resulting from reuse of the borrowed reusable items  (i.e. calculate cumulative resources saved when reusing reusable item, such as beverage container, as compared to disposable cups) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s upon user selection of the option for reusing one or more reusable items, display one or more impacts resulting from the one or more user selections to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “A method for tracking reusable and recyclable items, the method executable on a mobile wireless communication device having a central processing unit, a memory, and a display, comprising:” (Pryor: ¶¶ [0031] [0047]) the steps performed by system claim 1. Claim 11 does not teach or define any new limitations beyond claim 1. Therefore, it is rejected under the same rationale.

With respect to Claim 2:
Pryor does not explicitly disclose the system of claim 1, wherein the system is further adapted to calculate and display a combined impact of reusing one or more reusable items, and borrowing one or more borrowed reusable items, thereby to provide feedback of one or more combined cumulative impacts to the user.
However, Hallberg further discloses wherein the system is further adapted to calculate and display a combined impact of reusing one or more reusable items, and borrowing one or more borrowed reusable items, thereby to provide feedback of one or more combined cumulative impacts to the user (Examiner notes that a grocery bag or beverage container can be considered both a borrowed reusable item and reusing reusable item because the bag or beverage can be both reused and borrowed.) (i.e. calculate cumulative resources saved when reusing reusable item such as beverage container as compared to disposable cups) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the system is further adapted to calculate and display a combined impact of reusing one or more reusable items, and borrowing one or more borrowed reusable items, thereby to provide feedback of one or more combined cumulative impacts to the user to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore, it is rejected under the same rationale.

With respect to Claim 3:
Pryor does not explicitly disclose the system of claim 1, wherein the one or more impacts resulting from the reuse of reusable items and borrowed reusable items comprise a charitable impact, an environmental impact, a reward impact, and a group impact.
However, Hallberg further discloses wherein the one or more impacts resulting from the reuse of reusable items and borrowed reusable items comprise a charitable impact, an environmental impact, a reward impact, and a group impact (i.e. calculate environmental resources impacted due to reusable item) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the one or more impacts resulting from the reuse of reusable items and borrowed reusable items comprise a charitable impact, an environmental impact, a reward impact, and a group impact to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore, it is rejected under the same rationale.

With respect to Claim 4:
Pryor does not explicitly disclose the system of claim 1, wherein the one or more reusable items are reusable food containers and utensils.
However, Hallberg further discloses wherein the one or more reusable items are reusable food containers and utensils (i.e. reusable beverage container) (Hallberg: Col. 3 Lines 55-61 “Referring now to FIG. 1, in a first embodiment, a thermal beverage container 10 may provide an inner cup 12 having a lower circular base 14 and upstanding frustro-conical side-walls 16 leading to an upper peripheral rim 18. In one embodiment, the inner cup 12 may be constructed of an opaque thermoplastic suitable for injection molding or other forming techniques.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the one or more reusable items are reusable food containers and utensils to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore, it is rejected under the same rationale.

Claims 5 and 15 have been canceled.

With respect to Claim 6:
Pryor does not explicitly disclose the system of claim 1, wherein the system is further adapted to calculate an aggregate impact of reusing reusable items and borrowed reusable items for multiple users.
However, Hallberg further discloses wherein the system is further adapted to calculate an aggregate impact of reusing reusable items and borrowed reusable items for multiple users  (i.e. calculate cumulative resources saved when using reusable item) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the system is further adapted to calculate an aggregate impact of reusing reusable items and borrowed reusable items for multiple users to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore, it is rejected under the same rationale.

With respect to Claim 7:
Pryor teaches:
The system of claim 1, wherein the system further provides a qualifying location for returning borrowed items, whereby upon returning a borrowed reusable item, the system notifies that the borrowed item is successfully returned (i.e. customer returns reusable item at qualifying locations and is notified when item has been returned via refund) (Pryor: ¶¶ [0039] [0040] “FIG. 4 is a flowchart diagram illustrating the operation of the customer cycle process 200, while FIGS. 5-7 are flowchart diagrams illustrating the operation of three different versions of the return process 300. In particular, the return process may be implemented using a manual 14, semimanual 20, or fully automatic 25 return process, as shown in FIGS. 5, 6 and 7,respectively.As shown in FIG. 5, the manual return process 14 may involve the customer visiting participating locations and being greeted by a person, display, or other means 15. The customer might present the bag for identification 16, and then return the bag to the participant in exchange for a refund or voucher 5, 26… The machines may have a slot with a barcode, RFID or UID reader integrated in it. The customer can drop the bags into the return chute triggering an automated receipt showing how many and which bags have been returned 28. The Bag Drop Station can be placed at any convenient location to enable customers to return their items anytime.”).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 7. Claim 17 does not teach or define any new limitations beyond claim 7. Therefore, it is rejected under the same rationale.

With respect to Claim 8:
Pryor teaches:
The system of claim 1, further comprising a kiosk platform (Pryor: ¶ [0042] “With particular reference to FIGS. 3, 4, 6 and 7, the various processes 100, 200, 300 are preferably carried out, using a kiosk, as follows. A commercial entity supplies bags to retailers at step 3. Each retailer sells bag/ Customer purchases bag (with barcode or RFID) 4, 10. The customer uses bag 4, 11 and either keeps bag 12, 13 or returns bag to kiosk 5, 22. The customer scans barcode/RFID on bag 21 and deposits the bag 92 into steel tamper resistant deposit box (kiosk) 28. The customer receives refund receipt to be redeemed for cash at participating stores 19, 24, 30. Bags are then gathered by the commercial entity at scheduled pick up intervals 6, 17, 23, 29, and the bags 92 are laundered and sterilized and are returned to cycle 2, 7, 8.”).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore, it is rejected under the same rationale.

With respect to Claim 9:
Pryor teaches:
The system of claim 8, wherein the kiosk platform further includes a scanning module for scanning any borrowed items to be checked out or returned (i.e. customer scans reusable item in order to return it) (Pryor: ¶ [0042] “With particular reference to FIGS. 3, 4, 6 and 7, the various processes 100, 200, 300 are preferably carried out, using a kiosk, as follows. A commercial entity supplies bags to retailers at step 3. Each retailer sells bag/ Customer purchases bag (with barcode or RFID) 4, 10. The customer uses bag 4, 11 and either keeps bag 12, 13 or returns bag to kiosk 5, 22. The customer scans barcode/RFID on bag 21 and deposits the bag 92 into steel tamper resistant deposit box (kiosk) 28. The customer receives refund receipt to be redeemed for cash at participating stores 19, 24, 30. Bags are then gathered by the commercial entity at scheduled pick up intervals 6, 17, 23, 29, and the bags 92 are laundered and sterilized and are returned to cycle 2, 7, 8.”).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 9. Claim 19 does not teach or define any new limitations beyond claim 9. Therefore, it is rejected under the same rationale.


Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor and Hallberg in further view of U.S. Publication 2011/0133947 to Kraguljac.

With respect to Claim 10:
Pryor and Hallberg do not explicitly disclose the system of claim 9, wherein the kiosk platform further includes an option for a user to download an app by providing an email address or scanning a code.
However, Kraguljac further discloses wherein the kiosk platform further includes an option for a user to download an app by providing an email address or scanning a code (i.e. executable application is downloaded on user’s mobile device which allows for scanning a code) (Kraguljac: ¶ [0030] “In one embodiment, logic 305 can be loaded as an executable application. The alert signal can include an audible signal, a text message, a prerecorded message, an alarm, a phone call, and so on. In another embodiment, the bag signal transmitter 135 is configured to transmit text messages to customers that are in range.” Furthermore, as cited in ¶ [0033] “In this manner, the shopper can then redeem the electronic coupon by presenting the bag alert device 100 within the store 130 where it can be scanned to read the coupon(s) 410 stored therein.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Kraguljac’s wherein the kiosk platform further includes an option for a user to download an app by providing an email address or scanning a code to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “alert and/or remind shoppers to use their shopping bags (e.g. reusable grocery bags)” because “Reusing bags saves money and resources.” (Kraguljac: ¶ [0011]).
With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claim 10. Claim 20 does not teach or define any new limitations beyond claim 10. Therefore, it is rejected under the same rationale.


Response to Arguments
Applicant’s arguments see page 6 of the Remarks disclosed, filed on 03/15/2022, with respect to the non-statutory double patenting rejection(s) of claim(s) 1-20 have been considered and are persuasive. The Applicant has filed a terminal disclaimer referencing U.S. Patent No. 10,853,832.  Therefore, the rejection(s) of claim(s) 1-20 under the grounds of non-statutory double patenting has been withdrawn.
Applicant’s arguments see page 6 of the Remarks disclosed, filed on 03/15/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered but are not persuasive. The Applicant asserts “In response to the Examiner’s objection that the claimed invention is non-statutory, Applicant has further amended the claims to address this objection. Rather than being a mere abstract idea, the claim invention 1s directed to the very practical application of reducing environmental harm caused by single use items such as food containers, cups and utensils. The claim is amended to recite how the system interacts with the real world by scanning the borrowed reusable items, and further displaying calculated impacts resulting from reuse of the borrowed reusable items…In view of these amendments, Applicant respectfully submits that the claimed invention is now statutory as a new and useful process involving a method executable on a mobile wireless communication device, and as an analogous new and useful machine comprising a system embodied in a mobile communication device which interacts with borrowed reusable items in the real world.”  The Examiner respectfully disagrees. Claims 1 and 11 recite – scanning, utilizing a scanning module, the one or more reusable items borrowed by the user. Merely scanning items is seen as a well-known method for electronically scanning/extracting data or electronic recordkeeping which the courts have noted are well-understood, routine, and conventional functions (See Content Extraction and Alice Corp.). The claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. Therefore, the rejection(s) of claim(s) 1-4, 6-14, and 16-20 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 6-8 of the Remarks disclosed, filed on 03/15/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-9 and 11-19 over Pryor in view of Hallberg have been considered but are not persuasive. The Applicant asserts “Applicant respectfully submits that the cited prior art fails to disclose all of the limitations of claim 1 as amended. Therefore, Applicant respectfully submits that claim 1 as amended is now patentably distinguishable over the prior art.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0046] of the Pryor reference; “The kiosk dispenses a bag (with barcode or RFID) 26. The customer uses the bag 4, 11, and either customer keeps the bag 12, 13, or the customer returns the bag to a kiosk 22, 28. The customer scans the barcode/RFID on bag 16, 21, 27 utilizing a barcode/RFID reader on the kiosk. The customer deposits bag into a steel tamper resistant deposit box (kiosk) 28 and receives a partial refund via credit applied to credit card account 19, 24, 30.” It is clear from the disclosure above, that the Pryor reference teaches a scanning module for scanning the one or more reusable items borrowed by the user.  Therefore, the rejection(s) of claim(s) 1-4, 6-9, 11-14, and 16-19 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2014/0214505 to Shuster for disclosing a system, method, and apparatus is provided that identifies recycling or other environmentally beneficial activities and provides the user with easily understood data about the environmental impact of such activities. The activities are measured and may be used to provide incentives for recycling, such as credits for online applications, positions on a leaderboard, identification of recycling achievements on social networking sites, and financial and other rewards.
U.S. Publication 2011/0225025 to Tarbert for disclosing methods and systems for recycling a periodical are described. The methods may include the step of providing periodical information about the periodical to a recycling device, where the periodical is deposited with the recycling device. The methods may further include calculating one or more of discount offers based on the periodical information, and displaying the one or more of discount offers at the recycling device. One or more of the discount offers may be selected at the recycling device, and the selected offers may be printed into a ticket, coupon, or some other printed material at the recycling device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
June 4, 2022